

Exhibit 10.5
SCANSOURCE, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2005
(Including Amendments through December 2010)



1

--------------------------------------------------------------------------------



Section 1



Purpose and Administration


1.1.    Name of Plan. ScanSource, Inc. (the “Company”) hereby adopts the
ScanSource, Inc. Deferred Compensation Plan (the “Plan”), as set forth herein.
1.2.    Effective Date of Amended and Restated Plan. The Plan was originally
established effective July 1, 2004. This document sets forth the terms of the
Plan as amended and restated effective as of January 1, 2005 to comply with the
requirements of Code Section 409A.
1.3.    Purpose. The Company has established the Plan primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees of the Participating Employers. The Plan is intended to be
a top-hat plan as described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
and is intended to comply with Code Section 409A. The Company intends that the
Plan (and each Trust under the Plan as described in Section 13.2) shall be
treated as unfunded for tax purposes and for purposes of Title I of ERISA and
the Code. The Plan is not intended to qualify under Code Section 401(a).


A Participating Employer’s obligations hereunder, if any, to a Participant (or
to a Participant’s beneficiary) shall be unsecured and shall be a mere promise
by the Participating Employer to make payments hereunder in the future. A
Participant (and, if applicable, the Participant’s beneficiary) shall be treated
as a general unsecured creditor of any Participating Employer.
1.4.    Administration. The Plan shall be administered by the committee
appointed by the Company’s Board of Directors.
(a)
Authority. The Plan Administrative Committee shall have full authority and power
to administer and construe the Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrative
Committee shall have the following powers and duties:

(i)
To make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;

(ii)
To interpret the Plan and to decide all questions concerning the Plan;

(iii)
To designate persons eligible to participate in the Plan, subject to the
approval of the Board;

(iv)
To determine the amount and the recipient of any payments to be made under the
Plan;

(v)
To designate and value any investments deemed held in the Accounts;

(vi)
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan; and

(vii)
To make all other determinations and to take all other steps necessary or
advisable for the administration of the Plan.



Subject to paragraph (b) below, all decisions made by the Plan Administrative
Committee pursuant to the provisions of the Plan shall be made in its sole
discretion and shall be final, conclusive, and binding upon all parties.
(b)
Authority of Board of Directors. Notwithstanding anything in this Plan to the
contrary, the Board shall have the power




2

--------------------------------------------------------------------------------



(i)
to review and approve the persons who will be eligible to participate in the
Plan; and

(ii)
to make determinations with respect to the participation and benefits of to any
member of the Plan Administrative Committee who is a participant in the Plan.

(c)
Delegation of Duties. The Plan Administrative Committee may delegate such of its
duties and may engage such experts and other persons as it deems appropriate in
connection with administering the Plan. The Plan Administrative Committee shall
be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the Plan Administrative Committee, in good faith in reliance
upon any opinions or reports furnished to it by any such experts or other
persons.

(d)
Expenses. All expenses incurred prior to the termination of the Plan that shall
arise in connection with the administration of the Plan, including, without
limitation, administrative expenses and compensation and other expenses and
charges of any actuary, counsel, accountant, specialist, or other person who
shall be employed by the Plan Administrative Committee in connection with the
administration of the Plan shall be paid by the Participating Employers.

(e)
Indemnification of Plan Administrative Committee. The Participating Employers
agree to indemnify and to defend to the fullest extent permitted by law any
person serving as a member of the Plan Administrative Committee, and each
employee of a Participating Employer or any of their affiliated companies
appointed by the Plan Administrative Committee to carry out duties under this
Plan, against all liabilities, damages, costs and expenses (including attorneys’
fees and amounts paid in settlement of any claims approved by the Company)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

(f)
Liability. To the extent permitted by law, neither the Plan Administrative
Committee nor any other person shall incur any liability for any acts or for any
failure to act except for liability arising out of such person’s own willful
misconduct or willful breach of the Plan.






3

--------------------------------------------------------------------------------



SECTION 2    
Definitions




For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
2.1.    Account. “Deferred Compensation Account” means the bookkeeping account
maintained for the Participant in accordance with Section 7.1 and which includes
the following subaccounts:
(a)
“In-Service Distribution Sub-Account(s)” means the Account(s) established under
a Participant’s Account in connection with the Participant’s election of one or
more scheduled In-Service Distribution Dates pursuant to Section 6.1.

(b)
“Separation from Service Distribution Sub-Account” means the Account established
under a Participant’s Account in connection with the Participant’s Separation
from Service distribution pursuant to Section 6.2.

2.2.    Affiliate. “Affiliate” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company and any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Company.
2.3.    Board. “Board” means the Board of Directors of ScanSource, Inc.
2.4.    Change in Control. “Change in Control” means (a) a change in the
ownership of the Company as determined in accordance with Treasury Regulation
section 1.409A-3(i)(5)(v), (b) a change in effective control of the Company as
determined in accordance with Treasury Regulation section 1.409A-3(i)(5)(vi), or
(c) a change in the ownership of a substantial portion of the assets of the
Company as determined in accordance with Treasury Regulation section
1.409A-3(i)(5)(vii).
2.5.    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Any reference to a section of the Code includes any comparable
section or sections of any future legislation that amends, supplements or
supersedes that section.
2.6.    Company. “Company” means ScanSource, Inc. or any successor company that
adopts this Plan.
2.7.    Compensation. “Compensation” means such forms of compensation payable in
cash as may be designated by the Plan Administrative Committee, from time to
time, in its sole discretion, as eligible for deferral under this Plan.
Compensation may include, but shall be not limited to, base salary, and any
bonus compensation, payable to the Participant.
2.8.    Compensation Deferrals. “Compensation Deferrals” means the amount of
Compensation that a Participant elects to defer pursuant to Section 4.
2.9.    Deferral Election. “Deferral Election” means an election made by a
Participant pursuant to Section 4 to defer Compensation.
2.10.    Discretionary Matching Contribution. “Discretionary Matching
Contribution” means the contribution deemed credited to a Participant’s Account
pursuant to Section 5.
2.11.    Eligible Employee. “Eligible Employee” means an employee of a
Participating Employer who has been designated pursuant to Section 3 as eligible
to make contributions to the Plan.



4

--------------------------------------------------------------------------------



2.12.    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. Any reference to a section of ERISA includes
any comparable section or sections of any future legislation that amends,
supplements or supersedes that section.
2.13.    In-Service Distribution Date. “In-Service Distribution Date” means the
date selected by the Participant for commencement of a scheduled in-service
distribution pursuant to Section 6.1.
2.14.    Participant. “Participant” means an Employee who meets the eligibility
criteria set forth in Section 3 and who has made a Deferral Election in
accordance with the terms of the Plan.
2.15.    Participating Employer. “Participating Employer” means ScanSource,
Inc., and any of its participating Affiliates, or any successor companies.
2.16.    Plan Administrative Committee. “Plan Administrative Committee” means
the committee appointed by the Company’s Board of Directors to administer the
Plan.
2.17.    Plan Year. “Plan Year” means (a) with respect to the year in which the
Plan first became effective, July 1, 2004 through December 31, 2004 and (b)
beginning January 1, 2005, the calendar year.
2.18.    Retirement Date. “Retirement Date” means
(a)
Prior to January 1, 2009, the date on which a Participant separates from service
after reaching age 65; and

(b)
On and after January 1, 2009, the date on which a Participant separates from
service after reaching 55 and completing at least 10 years of service as an
employee of a Participating Employer.

2.19.    ScanSource Controlled Group. “ScanSource Controlled Group” means the
Company and its Affiliates.
2.20.    Separation from Service or Separate from Service. A Participant will be
considered to Separate from Service if he or she dies, retires, or otherwise has
a termination of employment with the ScanSource Controlled Group, subject to the
following:
(a)
For this purpose, the employment relationship is treated as continuing intact
while the individual is on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six (6) months, or if longer, so long as the
individual’s right to reemployment with the ScanSource Controlled Group is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.

(b)
The determination of whether a Participant has separated from service shall be
determined based on the facts and circumstances in accordance with the rules set
forth in Code Section 409A and the regulations thereunder.

2.21.    Totally Disabled or Total Disability.
(a)
Prior to January 1, 2005, a Participant shall be considered to be “Totally
Disabled” or to have a “Total Disability” if he or she becomes entitled to
receive disability benefits under a Participating Employer’s long-term
disability insurance plan.

(b)
On and after January 1, 2005, a Participant shall be considered to be “Total
Disabled” if he or she meets one of the following requirements:




5

--------------------------------------------------------------------------------



(i)
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.

(ii)
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of a Participating Employer.

(iii)
The Participant is determined to be totally disabled by the Social Security
Administration.

2.22.    Valuation Date. “Valuation Date” means each business day the financial
markets and Wachovia are open, unless the underlying investment requires a less
frequent valuation.
2.23.    Other Definitions. In addition to the terms defined in this Section 2,
other terms are defined when first used in Sections of this Plan.



6

--------------------------------------------------------------------------------



SECTION 3    
Eligibility and Participation


3.1.    Eligible Employees. Only employees who are designated by the Plan
Administrative Committee and approved by the Board shall be eligible to
participate in the Plan. See Appendix B.
3.2.    Participation.
(g)
An Eligible Employee shall become a Participant in the Plan by (i) completing
and submitting to the Company a Deferral Election in accordance with Section 4
below, and (ii) complying with such terms and conditions as the Board and/or the
Plan Administrative Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Board and/or the Plan Administrative Committee may deem necessary or appropriate
for the Participating Employers to meet their obligations under the Plan.

(h)
An employee shall only be a Participant eligible to have compensation deferred
under this Plan only while he or she is employed by a Participating Employer and
is designated as an Eligible Employee. If an employee subsequently ceases to be
a designated Eligible Employee after becoming a Participant, he or she shall
remain a Participant for the other purposes of the Plan to the extent of any
existing Account balance subject to Section 14.1.






7

--------------------------------------------------------------------------------



SECTION 4    
Compensation Deferrals


4.1.    Election to Defer Compensation. An Eligible Employee may elect to defer
receipt of Compensation as follows:
(i)
General Rule. Except as otherwise provided in this Section, an election to defer
receipt of Compensation for services to be performed during a calendar year must
be made no later than the December 31 preceding the calendar year during which
the Participant will perform services.

(j)
Performance-Based Compensation. In the case of Compensation that qualifies as
“performance-based compensation” for purposes of Code Section 409A, an election
to defer receipt of such compensation must be made no later than the date that
is six (6) months before the end of the performance period for such
performance-based compensation.

(k)
First Year of Eligibility. In the case of the first year in which an employee
becomes eligible to participate in the Plan, an initial deferral election must
be made not later than thirty (30) days after the date the employee becomes
eligible to participate in the Plan. Such election shall apply only with respect
to compensation paid for services to be performed subsequent to the election.

This paragraph will not apply to an Eligible Employee who is a participant in
any other account balance deferred compensation plans maintained by any member
of the ScanSource Controlled Group which is required to be aggregated with this
Plan under Code Section 409A.
4.2.    Amount of Compensation Deferral. A Participant may elect to defer
receipt of a percentage of his or her Compensation payable for a Plan Year
subject to the following rules:
(a)
The maximum percentage Compensation that can be deferred for a Plan Year will be
determined by the Plan Administrative Committee at least thirty (30) days prior
to the beginning of the Plan Year.

(b)
The amount of the deferral elected for the Plan Year cannot reduce the
Participant’s cash compensation below the amount the Participating Employer
determines necessary to satisfy applicable federal, state and local income and
employment withholding taxes and any obligations to make benefit plan
contributions.

4.3.    Election of In-Service Distribution Date. A Participant may elect to
have the total amount of Compensation Deferrals and Discretionary Matching
Contributions credited to his or her Account for a particular Plan Year, and any
earnings thereon, distributed at a designated date prior to his or her
Separation from Service in accordance with Section 6.
4.4.    Election of Form of Payment of Retirement Distribution. A Participant
may elect whether payment of his or her Account will be made in a lump sum or
installments following his or her Retirement Date in accordance with Section 6.
Such election shall be made at the time the Participant first elects to
participate in this Plan.
4.5.    Election of Distribution Upon Change In Control. A Participant may elect
to have his or her Account distributed immediately following a Change in
Control. Such election shall be made at the time the Participant first elects to
participate in this Plan. Any such election shall be irrevocable.
4.6.    General Rules Applicable to Elections. Elections under this Article 4
shall be made in the form, manner, and in accordance with the notice
requirements, prescribed by the Plan Administrative Committee. Except as
otherwise provided in this Plan, the elections made by a Participant with
respect to Compensation Deferrals for a calendar year shall become irrevocable
as of the last date on which such election can be made for the calendar year
pursuant to this Article 4.



8

--------------------------------------------------------------------------------



4.7.    Cancellation of Deferral Election.
(a)
The Plan Administrative Committee may permit a Participant to cancel a Deferral
Election during a calendar year if it determines either of the following
circumstances has occurred:

(i)
The Participant has an “unforeseeable emergency” as defined in Section 7.03
below or a hardship distribution (pursuant to Treasury Regulation
§1.401(k)-1(d)(3)) from a 401(k) plan sponsored by a Participating Employer. If
approved by the Plan Administrative Committee, such cancellation shall take
effect as of the first payroll period next following approval by the Plan
Administrative Committee.

(ii)
The Participant incurs a disability. If approved by the Plan Administrative
Committee, such cancellation such cancellation shall take effect no later than
the end of the calendar year or the 15th day of the third month following the
date Participant incurs a disability. Solely for purposes of this clause (ii), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.

(b)
If a Participant cancels a Deferral Election during a calendar year, he or she
will not be permitted to make a new deferral election with respect to
Compensation relating to services performed during the same calendar year.

4.8.    Crediting of Compensation Deferrals.
(a)
The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Account as of the Valuation Date coincident with or immediately
following the date such Compensation would, but for the Participant’s Deferral
Election, be payable to the Participant.

(b)
The Compensation Deferrals, and the earnings thereon, credited to the
Participant’s Compensation Deferral Account shall be immediately 100% vested and
nonforfeitable at all times.






9

--------------------------------------------------------------------------------



SECTION 5    
Discretionary Matching Contributions


5.1.    Discretionary Matching Contribution.
(c)
For any Plan Year, a Participating Employer may credit to the Deferred
Compensation Account of any Participant employed by that Participating Employer
with a Discretionary Matching Contribution in such amount as may be determined
by the Participating Employer in its sole discretion at least thirty (30) days
prior to the beginning of the Plan Year.

(d)
The amount of the Discretionary Matching Contribution to be credited to a
Participant’s Account for a Plan Year shall be equal to such dollar amount, such
percentage of a Participant’s Compensation Deferrals, or any combination
thereof, as may be determined by the Participating Employer in its sole
discretion.

(e)
Any Discretionary Matching Contribution will be credited to a Participant’s
Account as of the Valuation Date specified by the Participating Employer.

5.2.    Vesting of Discretionary Matching Contribution.
(a)
Except as otherwise provide in paragraph (b) below and subject to Section 10,
the Discretionary Matching Contribution credited to a Participant’s Account with
respect to a particular Plan Year shall become vested in accordance with the
following schedule:



Years of Service Completed Following Plan Year for which Contribution is
Credited
Vested Percentage
Less than 3 Years of Service
0%
3 Years of Service
50%
4 Years of Service
75%
5 or more Years of Service
100%

A Participant will be credited with a Year of Service if
(i)
he or she is actively employed by a Participating Employer for a continuous
period of at least 6 full months during a Plan Year and is actively employed by
a Participating Employer as of the last day of the Plan Year, or

(ii)
he or she fails to meet the active employment requirement in clause (i) above
solely as a result of an approved leave of absence.

(b)
Notwithstanding the foregoing vesting schedule –

(i)
Solely for purposes of determining the vesting of Discretionary Matching
Contributions credited to a Participant’s Account with respect to the Plan Year
ended December 31, 2005, the number of Years of Service completed by such
Participant will be determined during the period beginning as of July 1, 2005.

(ii)
The balance credited to a Participant’s Participating Employer Contribution
Account shall be become fully vested if the Participant remains continuously
employed by a Participating Employer or an Affiliate until his or her death,
Total Disability, Retirement Date or the occurrence of a Change in Control.




10

--------------------------------------------------------------------------------



SECTION 6    
Distribution Elections




Subject to the other terms contained in this Plan, a Participant may make the
following distribution elections:
6.1.    Election of Designated In-Service Distribution Date(s). The Participant
may elect to have the total amount of Compensation Deferrals and vested
Discretionary Matching Contributions credited to his or her Account for a
particular Plan Year, and any earnings thereon, distributed in a lump sum at a
specified date prior to his or her Separation from Service subject to the
following rules:
(c)
The specified in-service distribution date cannot be earlier than the end of the
five (5) Plan Year period following the Plan Year for which such Compensation
Deferrals and Discretionary Matching Contributions are credited to his or her
Account.

(d)
If a Participant fails to make an in-service distribution election with respect
to Compensation Deferrals and Discretionary Matching Contributions for a
calendar year, then such Compensation Deferrals or Discretionary Matching
Contributions will be allocated to the Participant’s Separation from Service
Distribution Sub-Account.

(e)
Such election shall be made at the same time the Participant makes the Deferral
Election in accordance with Section 4 for that Plan Year. Except as otherwise
provided in paragraph (e) below, any such election shall be irrevocable.

(f)
A separate In-Service Distribution Sub-Account will be established and
maintained as part of the Participant’s Account for each In-Service Distribution
Date elected by the Participant. Such Account shall be credited or charged with
(i) the amounts of Compensation Deferrals and Discretionary Matching
Contributions designated by the Participant to be distributed as of the
In-Service Distribution Date, (ii) a portion of the income, gains, losses, and
expenses of investments deemed held in the Participant’s Account as allocated
based on the Compensation Deferrals and Discretionary Matching Contributions
credited to such Sub-Account and (iii) distributions from such Sub-Account.

(g)
A Participant may change his or her specified in-service distribution date only
in accordance with the following rules:

(i)
Such election may not take effect until at least twelve (12) months after the
date on which the election is made.

(ii)
The new distribution date cannot be less than five (5) years from the date such
payment otherwise would have been paid but for the new election.

(iii)
Such election must be at least twelve (12) months prior to the date the first
payment is scheduled to be paid.

6.2.    Election of Form of Payment Upon Separation from Service.
(a)
Unless a Participant elects otherwise, the vested balance credited to his or her
Separation from Service Distribution Sub-Account will be distributed in a single
lump sum payment.

(b)
A Participant may elect to have the vested balance credited to his or her
Separation from Service Distribution Sub-Account distributed in substantially
equal monthly installment payments for a period of 36, 48 or 60 months.
Notwithstanding the foregoing, the installment payment option will become
effective only if the Participant Separates from Service after his or her
Retirement Date.




11

--------------------------------------------------------------------------------



(c)
Except as otherwise provided in Appendix A to this Plan, a Participant may
change his or her retirement distribution election only in accordance with the
following rules:

(i)
Such election may not take effect until at least twelve (12) months after the
date on which the election is made.

(ii)
The new distribution date cannot be less than five (5) years from the date such
payment otherwise would have been paid but for the new election.

(iii)
Such election must be at least twelve (12) months prior to the date the first
payment is scheduled to be paid.

(d)
A separate Separation from Service Distribution Sub-Account will be established
and maintained as part of the Participant’s Account. Such Account shall be
credited or charged with (i) the amount of Compensation Deferrals and
Discretionary Matching Contributions to be distributed following the
Participant’s Separation from Service, (ii) a portion of the income, gains,
losses, and expenses of investments deemed held in the Participant’s Account as
allocated based on the Compensation Deferrals and Discretionary Matching
Contributions credited to such Sub-Account and (iii) distributions from such
Sub-Account.

6.3.    Election of Distribution Upon Change in Control. A Participant may elect
to have his or her Account distributed immediately following a Change in
Control. Such election shall be made at the time the Participant first elects to
participate in this Plan. Any such election shall be irrevocable.
6.4.    General Rules. Elections under this Section 6 shall be made in the form,
manner, and in accordance with the notice requirements prescribed by the Plan
Administrative Committee. Except as otherwise provided in this Plan, if a
Participant fails to make a distribution election under this Section 6, the
balance credited to his or her Account will be distributed in a single lump sum
payment following his or her Separation from Service date.



12

--------------------------------------------------------------------------------



SECTION 7    
Deferred Compensation Accounts


7.1.    Participant’s Accounts. The Company shall establish and maintain a
separate memorandum account in the name of each Participant. Such account shall
be credited or charged with (a) the Participant’s Compensation Deferrals, if
any; (b) Discretionary Matching Contributions, if any; (c) income, gains,
losses, and expenses of investments deemed held in such account; and (d)
distributions from such account.
7.2.    Investment of Accounts.
(a)
The amount credited to a Participant’s Account shall be deemed to be invested
and reinvested in mutual funds, stocks, bonds, securities, and any other assets
or investment vehicles, as may be selected by the Plan Administrative Committee
in its sole discretion; provided that in no event shall such Accounts be deemed
to be invested in securities issued by the Company.

(b)
A Participant may elect the manner in which his or her Account is deemed to be
invested and reinvested among the deemed investment options selected by the Plan
Administrative Committee. A Participant’s investment election shall remain in
effect until the Participant properly files a change of election with the Plan
Administrative Committee. In the event that any Participant fails to make an
election with respect to the investment of all or a portion of the balance in
his or her account at any time, the Participant shall be deemed to have elected
that such balance be deemed to be invested in a money market (or equivalent)
fund and such assets shall remain in such investment fund until such time as the
Participant directs otherwise.

(c)
A Participant’s investment direction (or any change in his or her investment
direction) shall be made in the form, manner, and in accordance with the notice
requirements, prescribed by the Plan Administrative Committee.

(d)
A Participant, by electing to participate in this Plan, agrees on behalf of
himself or herself and his or her designated beneficiaries, to assume all risk
in connection with any increase or decrease in value of the investments which
are deemed to be held in his or her account. Each Participant further agrees
that the Plan Administrative Committee and the Participating Employer shall not
in any way be held liable for any investment decisions or for the failure to
make any investments by the Plan Administrative Committee.






13

--------------------------------------------------------------------------------



SECTION 8    
Distribution Prior to Separation from Service


8.1.    Distribution of In-Service Distribution Sub-Account(s).
(e)
Commencement of Payment. Subject to paragraph (c), payment of a Participant’s
In-Service Distribution Sub-Account will be paid in a lump sum distribution
within the calendar month following the calendar month of the In-Service
Distribution Date applicable to such Sub-Account.

(f)
Amount of Payment. The amount of the lump sum payment will be equal to the value
of the In-Service Distribution Account as of the last valuation date preceding
the date of payment.

(g)
Separation from Service Prior to In-Service Distribution Date. If the
Participant Separates from Service prior to the commencement of distribution of
an In-Service Distribution Sub-Account, then such In-Service Distribution
Sub-Account shall be distributed at the same time and in the same manner as the
Participant’s Separation from Service Distribution Sub-Account.

8.2.    Financial Hardship. The Plan Administrative Committee, in its sole
discretion, may permit a hardship payment to be made to a Participant at any
time prior to Separation from Service in the event of an “unforeseeable
emergency”. Withdrawals of amounts because of an unforeseeable emergency will be
permitted to the extent reasonably needed to satisfy the emergency need.
(a)
For purposes of this Section, an “unforeseeable emergency” is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Section 152(a) of
the Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

(b)
The circumstances that will constitute an unforeseeable emergency will depend
upon the facts of each case, but, in any case, payment may not be made to the
extent that such hardship is or may be relieved:

(iii)
Through reimbursement or compensation by insurance or otherwise;

(iv)
By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or

(v)
By cessation of Compensation Deferrals under the Plan.

8.3.    Distribution Upon Change in Control. If a Participant has elected to
receive distribution of his or her Account upon the occurrence of a Change in
Control, the balance credited to the Participant’s Account, shall be distributed
to the Participant in a single lump sum payment within 30 days after the Change
in Control.







14

--------------------------------------------------------------------------------



SECTION 9    
Distribution Following Separation from Service


9.1.    Distribution from Separation from Service Distribution Sub-Account.
(c)
Commencement of Payment. Payment of a Participant’s Separation from Service
Distribution Sub-Account will commence as of the first calendar month following
the calendar month of the Participant’s Separation from Service date.

Notwithstanding the foregoing, in no event shall payment to a Participant who is
a “specified employee” within the meaning of Code Section 409A on his or her
Separation from Service date, commence earlier than the first day following the
end of the six (6) month period following such date.
(d)
Form of Payment.

(iv)
Separation from Service Prior to Retirement Date. In the event that a
Participant Separates from Service for any reason other than death or Total
Disability prior to reaching his or her Retirement Date, then notwithstanding
any election made under Section 7.02 above, the amount credited to the
Participant’s Separation from Service Distribution Sub-Account will be
distributed to the Participant in a single lump sum payment.

(v)
Separation from Service at or after Retirement Date. If a Participant Separates
from Service at or after reaching his or her Retirement Date, his or her
Separation from Service Distribution Sub-Account will be distributed to the
Participant in accordance with his or her election of a lump sum payment or
installment payments under Section 7.02 above.

(e)
Amount of Payment.

(i)
Lump Sum Amount. The amount of the lump sum payment will be equal to the value
of the Separation from Service Distribution Account as of the last valuation
date preceding the date of payment.

(ii)
Installment Payments. Each annual installment payment shall be in the amount
equal to (A) the value of the Separation from Service Distribution Sub-Account,
as of the last valuation date preceding the date of payment, divided by (B) the
number of installment payments not yet distributed.

Notwithstanding the foregoing, if the balance credited to the Participant’s
Account as of his or her Separation from Service date does not exceed the
applicable dollar limit on elective 401(k) plan deferrals then in effect under
Code Section 402(g)(1)(B), then distribution will be made in a single lump sum
payment within the calendar month following the calendar month of the
Participant’s Separation from Service date.
9.2.    Separation from Service Due to Total Disability. In the event that a
Participant separates from service at any time by reason of becoming Totally
Disabled, the balance credited to his or her Account will be distributed to the
Participant in a single lump payment within the calendar month following the
calendar month of the Participant’s Separation from Service date.
9.3.    Death.
(c)
In the event that a Participant’s employment is terminated by reason of his or
her death, the balance credited to his or her Account will be distributed to the
Participant’s designated beneficiary in a single lump payment within the
calendar month following the calendar month of the Participant’s death.




15

--------------------------------------------------------------------------------



(d)
In the event a Participant dies after the commencement of installment payments,
but prior to the completion of all such payments due and owing hereunder, the
remaining balance credited to his or her Account will be distributed to the
Participant’s designated beneficiary in a single lump payment within the
calendar month following the calendar month in which the Plan Administrative
Committee receives satisfactory proof of the Participant’s death.

9.4.    Designated Beneficiary.
(a)
The Participant may name a beneficiary or beneficiaries to receive the balance
of the Participant’s Deferred Compensation Account in the event of the
Participant’s death prior to the payment of the Participant’s entire Deferred
Compensation Account. To be effective, any beneficiary designation must be filed
in writing with the Plan Administrative Committee in accordance with rules and
procedures adopted by the Plan Administrative Committee for that purpose.

(b)
A Participant may revoke an existing beneficiary designation by filing another
written beneficiary designation with the Plan Administrative Committee. The
latest beneficiary designation received by the Plan Administrative Committee
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan
Administrative Committee prior to the Participant’s death.

(c)
If no beneficiary is named by a Participant, or if the Participant survives all
of the Participant’s named beneficiaries and does not designate another
beneficiary, the Participant’s Deferred Compensation Account shall be paid in
the following order of precedence:

(i)
The Participant’s spouse;

(ii)
The Participant’s children (including adopted children) per stirpes; or

(iii)
The Participant’s estate.






16

--------------------------------------------------------------------------------



SECTION 10    
Forfeiture of Benefits


10.1.    Notwithstanding anything in this Plan to the contrary, if the Plan
Administrative Committee, in its sole discretion, determines that
(c)
the Participant’s employment with the Participating Employer has been terminated
for Good Cause or,

(d)
if at any time during which a Participant is entitled to receive payments under
the Plan, the Participant has breached any of his or her post-employment
obligations, including, but not limited to, any restrictive covenants or
obligations under any agreement and general release,

then the Plan Administrative Committee may cause the Participant’s entire
interest in benefits attributable to his or her Employer Contribution Account to
be forfeited and discontinued, or may cause the Participant’s payments of
benefits under the Plan to be limited or suspended for such other period the
Plan Administrative Committee finds advisable under the circumstances, and may
take any other action and seek any other relief the Plan Administrative
Committee, in its sole discretion, deems appropriate.
10.2.    “Good Cause” means the Participant’s fraud, dishonesty, or willful
violation of any law or significant policy of the Participating Employer that is
committed in connection with the Participant’s employment by or association with
the Company or Affiliate. Whether a Participant has been terminated for Good
Cause shall be determined by the Plan Administrative Committee.
Regardless of whether a Participant’s employment initially was considered to be
terminated for any reason other than Good Cause, the Participant’s employment
will be considered to have been terminated for Good Cause for purposes of this
Plan if the Plan Administrative Committee subsequently determines that the
Participant engaged in an act constituting Good Cause.
10.3.    The decision of the Plan Administrative Committee shall be final. The
omission or failure of the Plan Administrative Committee to exercise this right
at any time shall not be deemed a waiver of its right to exercise such right in
the future. The exercise of discretion will not create a precedent in any future
cases.







17

--------------------------------------------------------------------------------



SECTION 11    
Appeals Procedure


11.1.    The Plan Administrative Committee shall approve or wholly or partially
deny all claims for benefits under the Plan within a reasonable period of time
after all required documentation has been furnished to the Plan Administrative
Committee.
11.2.    If a claim is wholly or partially denied, the Plan Administrative
Committee shall provide the claimant with written notice setting forth the
specific reasons for the denial, making reference to the pertinent provisions of
the Plan or the Plan documents on which the denial is based; describe any
additional material or information that should be received before the claim may
be acted upon favorably, and explain why such material or information, if any,
is needed; and inform the person making the claim of his or her right pursuant
to this Section to request review of the decision by the Plan Administrative
Committee.
11.3.    A claimant shall have the right to request a review of the decision
denying the claim. Such request must be made by filing a written application for
review with the Plan Administrative Committee no later than sixty (60) days
after receipt by the claimant of written notice of the denial of his or her
claim. The claimant may review pertinent Plan documents and shall submit such
written comments and other information which he or she wishes the Plan
Administrative Committee to consider in connection with his or her claim.
11.4.    The Plan Administrative Committee may hold any hearing or conduct any
independent investigation which it deems necessary to render its decision on
review. Such decision shall be made as soon as practicable after the Plan
Administrative Committee receives the request for review. Written notice of the
decision on review shall be promptly furnished to the claimant and shall include
specific reasons for the decision.
11.5.    For all purposes under the Plan, decisions on claims (where no review
is requested) and decisions on review (where review is requested) shall be
final, binding and conclusive on all interested persons.



18

--------------------------------------------------------------------------------



SECTION 12    
Amendment or Termination of the Plan


12.1.    The Plan Administrative Committee may, in its sole discretion,
terminate, suspend or amend this Plan at any time or from time to time, in whole
or in part, with respect to any Participants or beneficiaries whether or not
payments have commenced to such Participants or beneficiaries. Notwithstanding
the foregoing, no amendment, termination, or suspension of the Plan will affect
a Participant’s right to receive amounts previously deferred under the Plan.
12.2.    In the event the Plan is terminated and liquidated in accordance with
the requirements described in Treasury Regulation section 1.409A-3(j)(4)(ix),
the Plan Administrative Committee shall distribute the remaining amounts in
Participants’ Accounts at such times and in such ways as the Plan Administrative
Committee, in its sole discretion, may deem appropriate.



19

--------------------------------------------------------------------------------



SECTION 13    
Unfunded Plan; Change in Control


13.1.    Unfunded Plan. Nothing in this Plan shall be construed as giving any
Participant, or his or her legal representative or designated beneficiary, any
claim against any specific assets of the Company or any of its affiliated
companies or as imposing any trustee relationship upon the Company or any of its
affiliated companies in respect of the Participant. The Participating Employers
shall not be required to segregate any assets in order to provide for the
satisfaction of the obligations hereunder. Investments deemed held in the
Accounts shall continue to be a part of the general funds of the applicable
Participating Employers, and no individual or entity other than the
Participating Employer shall have any interest whatsoever in such funds. If and
to the extent that the Participant or his or her legal representative or
designated beneficiary acquires a right to receive any payment pursuant to this
Plan, such right shall be no greater than the right of an unsecured general
creditor of the applicable Participating Employer.
13.2.    Rabbi Trust. The Participating Employers shall establish a trust (or
trusts) for the purpose of providing funds for the payment of the amounts
credited to Participants under the Plan subject to the following rules:
(a)
Such trust(s) shall be an irrevocable grantor trust containing provisions which
are the same as, or are similar to, the provisions contained in the model “rabbi
trust” set forth in Internal Revenue Service Revenue Procedure 92-64 (or any
successor guidance issued by the IRS).

(b)
The Participating Employers shall make contributions to the trust(s) equal to
the amount of the Compensation Deferrals and Discretionary Matching
Contributions as soon as practicable, but in no event later five (5) business
days, following the date on which such contributions are credited to
Participants’ Accounts.

(c)
The Participating Employers shall pay all costs relating to the establishment
and maintenance of the trust(s) and the investment of funds held in such
trust(s).

13.3.    Change in Control. In the event of a Change in Control, the
Participating Employers shall, as soon as possible, but in no event later than
five (5) business days following a Change in Control, make an irrevocable
contribution to the trust(s) established pursuant to Section 13.2 in an amount
that is sufficient to pay the total amount credited to all Accounts under the
Plan as of the date of the Change in Control.



20

--------------------------------------------------------------------------------



SECTION 14    
Miscellaneous Provisions


14.1.    Acceleration or Delay of Payments Permitted Under Code Section 409a.
(d)
Acceleration of Payments. The Plan Administrative Committee may, its discretion,
accelerate the payment of all or a portion of a Participant’s vested Account
prior to the time specified in this Plan to the extent such acceleration is
permitted by Treasury Regulation Section 1.409A-3(j)(4). Such permitted
accelerations shall include payments to comply with domestic relations orders,
payments to comply with conflicts of interest laws, payment of employment taxes,
payment upon income inclusion under Code Section 409A, and/or such other
circumstances as are permitted by the regulations.

(e)
Delay of Payments. The Plan Administrative Committee may, in its discretion,
delay the payment of all or a portion of a Participant’s Account in such
circumstances as may be permitted under Code Section 409A.

14.2.    Benefits Non-Assignable. Benefits under the Plan may not be
anticipated, assigned or alienated, and will not be subject to claims of a
Participant’s creditors by any process whatsoever, except as specifically
provided in this Plan or by the Plan Administrative Committee in its sole
discretion.
14.3.    Right to Withhold Taxes. The Participating Employers shall have the
right to withhold such amounts from any payment under this Plan as it determines
necessary to fulfill any federal, state, or local wage or compensation
withholding requirements.
14.4.    No Right to Continued Employment. Neither the Plan, nor any action
taken under the Plan, shall confer upon any Participant any right to continuance
of employment by the Company or any of its affiliated companies nor shall it
interfere in any way with the right of the Company or any of its affiliated
companies to terminate any Participant’s employment at any time.
14.5.    Mental or Physical Incompetency. If the Plan Administrative Committee
determines that any person entitled to payments under the Plan is incompetent by
reason of physical or mental disability, as established by a court of competent
jurisdiction, the Plan Administrative Committee may cause all payments
thereafter becoming due to such person to be made to any other person for his or
her benefit, without responsibility to follow the application of amounts so
paid. Payments made pursuant to this Section shall completely discharge the Plan
Administrative Committee and the Participating Employer.
14.6.    Unclaimed Benefit. Each Participant shall keep the Plan Administrative
Committee informed in writing of his or her current address and the current
address of his or her beneficiary. The Plan Administrative Committee shall not
be obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Plan Administrative Committee within three
(3) years after the date on which payment of the Participant’s Account may first
be made, payment may be made as though the Participant had died at the end of
the three (3) year period. If, within one additional year after such three (3)
year period has elapsed, or, within three years after the actual death of a
Participant, the Plan Administrative Committee is unable to locate any
designated beneficiary of the Participant, then the Participating Employer shall
have no further obligation to pay any benefit hereunder to such Participant or
beneficiary or any other person and such benefit shall be irrevocably forfeited.
14.7.    Suspension of Payments. If any controversy, doubt or disagreement
should arise as to the person to whom any distribution or payment should be
made, the Plan Administrative Committee, in its discretion, may, without any
liability whatsoever, retain the funds involved or the sum in question pending
settlement or resolution to the Plan Administrative Committee’s satisfaction of
the matter, or pending a final adjudication by a court of competent
jurisdiction.
14.8.    Governing Laws. The provisions of the Plan shall be construed,
administered and enforced according to applicable Federal law and the laws of
State of South Carolina.



21

--------------------------------------------------------------------------------



14.9.    Severability. The provisions of the Plan are severable. If any
provision of the Plan is deemed legally or factually invalid or unenforceable to
any extent or in any application, then the remainder of the provision and the
Plan, except to such extent or in such application, shall not be affected, and
each and every provision of the Plan shall be valid and enforceable to the
fullest extent and in the broadest application permitted by law.
14.10.    No Other Agreements or Understandings. This Plan represents the sole
agreement between the Participating Employers and Participants concerning its
subject matter, and it supersedes all prior agreements, arrangements,
understandings, warranties, representations, and statements between or among the
parties concerning its subject matter.







22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Plan to be executed by it’s duly
authorized officer on this 22nd day of December, 2010.




SCANSOURCE, INC.
(the “Company”)


By: Richard P. Cleys                


Title: VP & CFO             




ATTEST:


By: Amy Pharr            


Title: Director, Compensation    



23

--------------------------------------------------------------------------------



APPENDIX A
Code Section 409A Transition Rules


1.
Notwithstanding anything in the Plan to the contrary, a Participant who has made
a deferral election with respect to Compensation earned or payable on or after
January 1, 2005, may reduce or revoke any current deferral election prior to
December 31, 2005 or such earlier date as may be specified by the Plan
Administrative Committee.

2.
Notwithstanding anything in the Plan to the contrary, a Participant may choose a
new distribution date for the payment of his or her In-Service Distribution
Sub-Account(s) and/or may make a new election with respect to the form of
payment of the Account portion of his or her Separation from Service Sub-Account
in accordance with the following rules:

(a)
An election to change a time and form of payment of payment made on or after
January 1, 2005 and on or before December 31, 2005 may apply only to amounts
that would not otherwise be payable in 2005 and may not cause an amount to be
paid in 2005 that would not otherwise be payable in 2005;

(b)
An election to change a time and form of payment of payment made on or after
January 1, 2006 and on or before December 31, 2006 may apply only to amounts
that would not otherwise be payable in 2006 and may not cause an amount to be
paid in 2006 that would not otherwise be payable in 2006;

(c)
An election to change a time and form of payment of payment made on or after
January 1, 2007 and on or before December 31, 2007 may apply only to amounts
that would not otherwise be payable in 2007 and may not cause an amount to be
paid in 2007 that would not otherwise be payable in 2007; and

(d)
An election to change a time and form of payment of payment made on or after
January 1, 2008 and on or before December 31, 2008 may apply only to amounts
that would not otherwise be payable in 2008 and may not cause an amount to be
paid in 2008 that would not otherwise be payable in 2008.

3.
Any election pursuant to this Appendix shall be made in such form and manner as
may be required by the Plan Administrative Committee.




24